1 Reported in 227 N.W. 202.
Appeal by plaintiff from a judgment declaring L. 1929, p. 386, c. 303, constitutional, certain indebtedness of defendant village aggregating $712,000 valid, and dismissing plaintiff's action.
We affirm the judgment principally on the authority of Giffin v. Village of Hibbing, 178 Minn. 337, 227 N.W. 41, holding L. 1929, p. 207, c. 208, constitutional. Within the reasoning of that decision, c. 303 meets all the tests as to constitutionality. The same general purpose exists in both acts. It is not necessary to recite provisions in c. 303 that differ from those in c. 208; we have examined them and have carefully considered every point advanced by plaintiff. The differing provisions do not affect the situation in so far as the question of constitutionality is concerned. The finding of the trial court as to the validity of the indebtedness was correct.
Judgment affirmed. *Page 344